DETAILED ACTION

Claim Objections
Claim 11 is objected to because of the following informalities:  
In claim 11 on line 4, the phrase “the first layer the second layer” is objected to grammatically.  The objection can be overcome by changing the phrase to “the first layer and the second layer” which is how the claim will be interpreted.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 9, this claim is dependent from cancelled claim 3, and therefore this has rendered the claim indefinite.  This rejection can be overcome by changing the dependency to be off of claim 1.
		  

Claim Rejections - 35 USC § 102
Claims 1, 2, 4-9, 11, 12 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurihara et al. (JP 2004-168024), machine translation included.
11 and second 12 recording layers , which read on applicants’ first and second layers, wherein the first recording layer comprises a fluoran dye and the second recording layer comprises the leuco dye of chemical formula (25), which read on applicants’ coloring compounds having different developed color hues, a polyvinyl chloride acetate copolymer, which reads on applicants’ matrix resin, and the developer of formula (24), which reads on applicants’ color-developing/quenching agent of claim 18 [0192]-[0211].  Kurihara et al. also teach that different optical-thermal conversion materials, which read on applicants’ photothermal conversion material, having different absorption spectra are used in the different recording layers [0067], [0196], [0203] and [0210].  The materials may absorb in the infrared range and phthalocyanines or cyanines, such as YKR-2081 and YKR-2900, which read on applicants’ photothermal conversion materials absorbing in different wavelength regions of the wavelength region of claim 10 [0068], [0196] and [0203].  
Given the fact that these materials are the same as preferentially used in applicants’ specification and the infrared absorption dyes absorb light in the same region as claim 1, the reversible recording media of Kurihara et al. will inherently possess the chroma difference and color differences of claims 1, 2, 4, 5 and 17.
With regard to claim 6, there may be thermal break 14 between the first and second recording layers, which reads on applicants’ intermediate layer [0192].  The 14 may be a PVA resin, which is different than the resins used in the first and second recording layers [0196] and [0197].
With regard to claims 11 and 12, given the fact that the layers have different coloring compounds and different photothermal conversion materials, they will inherently have the different color-developing sensitivities in the relative order claimed.  Please note that the coloring compounds RED-DCF and H-3035 are identical to the coloring compounds in applicants’ experimental examples.
With regard to claims 15 and 16, Kurihara et al. teach using a white PET substrate 1 [0193], which is one of the examples that applicants state as a support base having light reflectivity in their specification (compare [0017] of specification and experimental examples).  Also there may be a protective layer 16 placed onto the recording layers [0192].
	With additional regard to claim 17, the preamble limitations of “exterior member” of claim 12 does not add additional structure beyond what is recited in the body of the claim.  Additionally, given the fact that the recording layers are placed on the exterior surface of a substrate, the recording medium of Kurihara et al. reads on the exterior member claimed.


Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant’s arguments, see Remarks, filed 12/27/2021, with respect to the previous objections, 112(a) and 112(b) rejections have been fully considered and are persuasive.  The relevant objections/rejections have been withdrawn. 


Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive.
Applicants argue that the Office has not established by the preponderance of the evidence that the recording medium of Kurihara et al. would inherently possess the chroma claimed.
The Examiner respectfully disagrees and notes that the recording medium of Kurihara et al. has the identical coloring compounds RED-DCF and H-3035, the developer of formula (24), which is identical to applicants’ formula (4), and the cyanine and phthalocyanine dyes, which are all the same types of compounds used in the examples 1-4 of Applicants’ Table 2.  
As such, the Examiner has provided “a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.”  Please see MPEP 2112(IV) and Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990).  It has also been held that “[w]hen the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  Please see MPEP 2112.01(I) and In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Applicants have not provided a showing or evidence to overcome the Examiner's prima facie case of inherency. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerard Higgins/Primary Examiner, Art Unit 1759